Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Inventors: Levine et al.			:
Application No. 16/158,222			:		Decision on Petition under
Filing Date: October 11, 2018		:		37 C.F.R. § 1.78(e)		
Attorney Docket No. 10471-737.2010	:


This is a decision on the petition filed February 19, 2021, which is being treated as a petition under 37 C.F.R. § 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. § 120.

The petition is granted.

The benefit claims at issue were not filed prior to the expiration of the time period specified in    37 C.F.R. § 1.78(d)(3).  The petition seeks acceptance of the late benefit claims.

A petition under 37 C.F.R. § 1.78(e) must be accompanied by:  

(1) 	The reference required by 35 U.S.C. § 120 and 37 C.F.R. § 1.78(d)(2), which must be filed in an application data sheet, unless previously submitted;
(2)  	The petition fee set forth in 37 C.F.R. § 1.17(m); and
(3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.1  

The requirements set forth above have been satisfied, and the late benefit claims under 35 U.S.C. § 120 are accepted as being unintentionally delayed.2

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed applications because the petition requirements of 37 C.F.R. § 1.78(e) and the formal requirements for claiming domestic benefit (See MPEP §§ 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05. 


Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

This application is being forwarded to Technology Center Art Unit 3792 for consideration by the examiner of the claims under 35 U.S.C. § 120 to the prior-filed nonprovisional applications.

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Attachment: Corrected Filing Receipt



    
        
            
        
            
    

    
        1 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.78(e)(3).
        2 37 C.F.R. § 1.78(e) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  The statement of delay in the petition is being construed as the statement required under 37 C.F.R. § 1.78(e).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.